Order, insofar as it grants plaintiff a bill of particulars as to items 6 and 7 and insofar as it denies defendants’ cross motion to examine plaintiff before trial as to items (a) through (z) inclusive, and production of relevant books, papers, documents and other memoranda pursuant to section 296 of the Civil Practice Act, unanimously modified by allowing defendants to examine plaintiff before trial as to all items except (1), (q), (t), (u), (v), (w), (x), (y) and (z), and as so modified affirmed, with $10 costs and disbursements to the appellants. The date for the examination to proceed to be fixed in the order. Settle order on notice. Order, insofar as it grants plaintiff an examination before trial as to items d, e, f, g, h, q, t and u, and insofar as it modifies defendants’ demand for a bill of particulars by eliminating therefrom items 4, 6(d), (e), (f) and (k), 9(a), (b), (c) and (d), and 13(b), (c) and (d) and insofar as it directs that plaintiff’s bill of particulars be served after the completion of the examination before trial of Louis Segal, unanimously modified by requiring plaintiff to furnish in addition particulars of items 4, 6(k), 13(c) and 13(d), and as so modified affirmed. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.